                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA


Date: January 28, 2020


THE CHEROKEE NATION,                         )
a federally recognized Indian Tribe,         )
THE CHICKASAW NATION,                        )
a federally recognized Indian Tribe,         )
THE CHOCTAW NATION,                          )
a federally recognized Indian Tribe,         )
                                             )
                                 Plaintiffs, )
                                             )
v.                                           )     CIV-19-1198-D
                                             )
J. KEVIN STITT, in his official capacity     )
as Governor of the State of Oklahoma,        )
                                             )
                                 Defendant. )

ENTER ORDER:

      The Court will conduct a case management conference in chambers on February 7,
2020 at 10:00 a.m.

ENTERED AT THE DIRECTION OF THE HONORABLE TIMOTHY D. DEGIUSTI.

                                       CARMELITA REEDER SHINN, CLERK,


                                       By:   /s/ Mike Bailey
                                                   Deputy Clerk
